MEMORANDUM **
Jose Salvador Perez Licea and Olivia Lopez Garibaldo, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen, and the former Legalization Appeals Unit’s (“LAU”) order dismissing Lopez Garibaldo’s appeal from the denial of her Special Agricultural Worker application. We have jurisdiction under 8 U.S.C. §§ 1160(e)(3), 1252, and we deny the petition for review.
The LAU did not make findings that were “directly contrary to clear and convincing facts contained in the record considered as a whole,” abuse its discretion, or violate due process in concluding that Lopez Garibaldo failed to establish the requisite period of qualifying employment. See id. § 1160(b)(3); Perez-Martin v. Ashcroft, 394 F.3d 752, 758-59 (9th Cir.2005). In rebuttal, the government offered evidence which called into question Lopez Garibaldo’s claim of employment. The letter Lopez Garibaldo submitted on appeal was insufficient to negate the inference of the government’s showing. See Perez-Martin, 394 F.3d at 759.
We conclude that the BIA acted within its broad discretion in determining that the evidence presented with the motion to reopen was insufficient to warrant reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (BIA’s denial of a motion to reopen shall be reversed only if it is “arbitrary, irrational, or contrary to law”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.